DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on October 24, 2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-21 of U.S. Patent No. 11,188,451 in view of Gouskova et al. (US 10,282,280).

Instant Application #17/509,002
1. A computer-implemented method of generating test data, comprising: 
receiving an application-level schema defining constraints between related data in a source relational database;






performing, by a processor, a random walk over a graph of nodes representing the data in the source relational database such that from each node in the random walk, the processor moves to another node in the graph subject to the constraints defined in the application-level schema; 


and generating, by the processor, synthetic test data corresponding to each of the nodes traversed in the random walk, the synthetic test data comprising data values for respective fields of one or more objects defined in the application-level schema based on one or more statistical models of the data represented by the nodes, subject to the constraints defined in the application-level schema.











2. The computer-implemented method of claim 1, wherein performing the random walk comprises, by the processor, generating data from successive object nodes in the graph.

3. The computer-implemented method of claim 2, wherein performing the random walk comprises generating test data record-by-record while performing a random walk along a path of records ordered in accordance with the constraints defined in the application-level schema.

4. The computer-implemented method of claim 2, wherein performing the random walk comprises, by the processor, selecting successive data from adjacent nodes in the graph subject to the constraints defined in the application-level schema.

5. The computer-implemented method of claim 1, wherein the generating comprises, by the processor, generating synthetic test data for different types of nodes in the graph.

6. The computer-implemented method of claim 5, wherein the generating comprises, by the processor, generating synthetic data for a parent node and multiple child nodes that depend from the parent node.

7. The computer-implemented method of claim 1, wherein the generating comprises, by the processor, generating the synthetic test data field values with a density that varies depending on node type.

8. The computer-implemented method of claim 1, wherein the generating comprises, by the processor, generating the synthetic test data field values with variable levels of randomness.

9. The computer-implemented method of claim 8, wherein the generating comprises, by the processor, generating the synthetic test data field values randomly.

10. The computer-implemented method of claim 8, wherein the generating comprises, by the processor, generating the synthetic test data field values based on statistics of corresponding data field values in the source relational database.

11.  The computer-implemented method of claim 8, wherein the generating comprises, by the processor, generating the synthetic test data field values based on data field values selected from a data backup comprising data field types corresponding to the data field types in the source relational database.

12. The computer-implemented method of claim 8, wherein the generating comprises, by the processor, generating the synthetic test data field values in quantities that vary depending on data field type.

13.  The computer-implemented method of claim 1, further comprising generating a mandatory parent record for a dependent record based on a determination that the dependent record exists in the synthetic test data without a parent record.

14. The computer-implemented method of claim 1, further comprising, by the processor:

generating a mandatory related record based on a determination that a mandatory parent record exists in the synthetic test data; and linking the mandatory related record to the existing mandatory parent record.

15. The computer-implemented method of claim 1, further comprising, by the processor, randomly generating one or more non-mandatory related records.

16. The computer-implemented method of claim 1, further comprising, by the processor, terminating the generating in response to a determination that a mandatory record has been processed and there is no other mandatory record to which the processed record is required to point.

17. The computer-implemented method of claim 1, further comprising, by the processor, terminating the generating in response to a determination that a total number of records in the synthetic test data has reached a target amount.

18. The computer-implemented method of claim 1, further comprising, by the
processor: loading records into a test computer system in an order according to the random walk; detecting a circular dependency between a first record and a second record; and resolving the circular dependency by configuring the first record to point to the second record in the test computer system.

19. A test data generation system, comprising:

a memory configured to receive an application-level schema defining constraints between related data in a source relational database; and

a processor configured to perform a random walk over a graph of nodes representing the data in the source relational database such that from each node in the random walk, the processor moves to another node in the graph according to a specified probability distribution subject to the constraints defined in the application-level schema, and to generate synthetic test data corresponding to each of the nodes traversed in the random walk, the synthetic test data comprising data values for respective fields of one or more objects defined in the application-level schema based on one or more statistical models of the data represented by the nodes, subject to the constraints defined in the application-level schema.

20. A computer program product for execution by a computer system and comprising at least one non-transitory computer-readable medium having computer- readable program code portions embodied therein, the computer-readable program code portions comprising:

a first executable code portion configured to receive an application-level schema
defining constraints between related data in a source relational database;

a second executable code portion configured to perform a random walk over a graph of nodes representing the data in the source relational database such that from each node, the random walk moves to another node in the graph according to a specified probability distribution subject to the constraints defined in the application-level schema; and

a third executable code portion configured to generate synthetic test data corresponding to each of the nodes traversed in the random walk, the synthetic test data comprising data values for respective fields of one or more objects defined in the application-level schema based on one or more statistical models of the data represented by the nodes, subject to the constraints defined in the application-level schema.
Patent No. 11,188,451
1. A computer-implemented method of generating test data, comprising:

receiving an application-level schema corresponding to a source relational database, wherein the application-level schema defines constraints comprising one or more of inter- field, inter-record, and inter-object constraints between related data in the source relational database;

performing, by a processor, a random walk on a graph of nodes representing data in the source relational database and, at respective ones of the nodes, selecting corresponding ones of the data in the source relational database that define a path ordered in accordance with the constraints defined in the application-level schema;

generating, by the processor, synthetic test data based on one or more statistical models of the data selected from the source relational database, wherein the generating comprises generating data values for respective fields of an object defined in the application-level schema, and generating data values for records related to the object based on one or more of the constraints defined in the application-level schema;

populating parameters of a software application under test with one or more field values derived from the synthetic test data; and

running the software application with the populated parameters on a computer system so as to generate test results.

2. The computer-implemented method of claim 1, wherein performing the random walk comprises, by the processor, generating data from successive object nodes in the graph.

3. The computer-implemented method of claim 2, wherein performing the random walk comprises generating test data record-by-record while performing a random walk along a path of records ordered in accordance with the constraints defined in the application-level schema.

4. The computer-implemented method of claim 2, wherein performing the random walk comprises, by the processor, selecting successive data from adjacent nodes in the graph subject to the constraints defined in the application-level schema.

5. The computer-implemented method of claim 1, wherein the generating comprises, by the processor, generating synthetic test data for different types of nodes in the graph.

6. The computer-implemented method of claim 5, wherein the generating comprises, by the processor, generating synthetic data for a parent node and multiple child nodes that depend from the parent node.

7. The computer-implemented method of claim 1, wherein the generating comprises, by the processor, generating the synthetic test data field values with a density that varies depending on node type.

8. The computer-implemented method of claim 1, wherein the generating comprises, by the processor, generating the synthetic test data field values with variable levels of randomness.

9. The computer-implemented method of claim 8, wherein the generating comprises, by the processor, generating the synthetic test data field values randomly.

10. The computer-implemented method of claim 8, wherein the generating comprises, by the processor, generating the synthetic test data field values based on statistics of corresponding data field values in the source relational database.

11.  The computer-implemented method of claim 8, wherein the generating comprises, by the processor, generating the synthetic test data field values based on data field values selected from a data backup comprising data field types corresponding to the data field types in the source relational database.

12. The computer-implemented method of claim 8, wherein the generating comprises, by the processor, generating the synthetic test data field values in quantities that vary depending on data field type.

13.  The computer-implemented method of claim 1, further comprising generating a mandatory parent record for a dependent record based on a determination that the dependent record exists in the synthetic test data without a parent record.

14. The computer-implemented method of claim 1, further comprising, by the processor:

generating a mandatory related record based on a determination that a mandatory parent record exists in the synthetic test data; and linking the mandatory related record to the existing mandatory parent record.

16. The computer-implemented method of claim 1, further comprising, by the processor, randomly generating one or more non-mandatory related records.

17. The computer-implemented method of claim 1, further comprising, by the processor, terminating the generating in response to a determination that a mandatory record has been processed and there is no other mandatory record to which the processed record is required to point.

18. The computer-implemented method of claim 1, further comprising, by the processor, terminating the generating in response to a determination that a total number of records in the synthetic test data has reached a target amount.

19. The computer-implemented method of claim 1, further comprising, by the
processor: loading records into a test computer system in an order according to the random walk; detecting a circular dependency between a first record and a second record; and resolving the circular dependency by configuring the first record to point to the second record in the test computer system.

20. A test data generation system, comprising:

a memory configured to receive an application-level schema defining constraints between related data in a source relational database; and

a processor configured to perform a random walk over a graph of nodes representing the data in the source relational database such that from each node in the random walk, the processor moves to another node in the graph according to a specified probability distribution subject to the constraints defined in the application-level schema, and to generate synthetic test data corresponding to each of the nodes traversed in the random walk, the synthetic test data comprising data values for respective fields of one or more objects defined in the application-level schema based on one or more statistical models of the data represented by the nodes, subject to the constraints defined in the application-level schema.

21. A computer program product for execution by a computer system and comprising at least one non-transitory computer-readable medium having computer- readable program code portions embodied therein, the computer-readable program code portions comprising:

a first executable code portion configured to receive an application-level schema
defining constraints between related data in a source relational database;

a second executable code portion configured to perform a random walk over a graph of nodes representing the data in the source relational database such that from each node, the random walk moves to another node in the graph according to a specified probability distribution subject to the constraints defined in the application-level schema; and

a third executable code portion configured to generate synthetic test data corresponding to each of the nodes traversed in the random walk, the synthetic test data comprising data values for respective fields of one or more objects defined in the application-level schema based on one or more statistical models of the data represented by the nodes, subject to the constraints defined in the application-level schema. 



Claims 1, 20 and 21 of U.S. Patent No. 11,188,451 disclose Claims 1, 19 and 20 of the instant application #17/509,002 as shown above.
However, U.S. Patent No. 11,188,451 does not disclose:
the processor moves to another node in the graph according to a specified probability distribution 
However, Gouskova et al. (US 10,282,280).
the processor moves to another node in the graph according to a specified probability distribution (each node has probability (specified probability distribution) from transitioning from one node to another when performing a random walk of a graph, Column 11, lines 45-49)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gouskova et a. into the teaching of U.S. Patent No. 11,188,451 to include the processor moves to another node in the graph according to a specified probability distribution in order to test actions/nodes that have the highest probability of being performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 1, 19 and 20 recite performing a random walk over a graph of nodes representing the data in the source relational database such that from each node in the random walk moves to another node in the graph according to a specified probability distribution subject to the constraints defined in the application-level schema and generating synthetic test data corresponding to each of the nodes traversed in the random walk, the synthetic test data comprising data values for respective fields of one or more objects defined in the application-level schema based on one or more statistical models of the data represented by the nodes, subject to the constraints defined in the application-level schema. 
The limitation of performing a random walk over a graph of nodes representing the data in the source relational database such that from each node in the random walk moves to another node in the graph according to a specified probability distribution subject to the constraints defined in the application-level schema, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses the user manually performing a random walk over a graph of nodes representing the data in the source relational database such that from each node in the random walk moves to another node in the graph according to a specified probability distribution subject to the constraints defined in the application-level schema. Similarly, the limitation of generating synthetic test data corresponding to each of the nodes traversed in the random walk, the synthetic test data comprising data values for respective fields of one or more objects defined in the application-level schema based on one or more statistical models of the data represented by the nodes, subject to the constraints defined in the application-level schema, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “generating” in the context of this claim encompasses the user manually generating synthetic test data corresponding to each of the nodes traversed in the random walk, the synthetic test data comprising data values for respective fields of one or more objects defined in the application-level schema based on one or more statistical models of the data represented by the nodes, subject to the constraints defined in the application-level schema. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – receiving an application-level schema defining constraints between related data in a source relational database, a memory, a processor and/or a non-transitory computer-readable medium. The “receiving” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). The computer components, a memory, processor and/or non-transitory computer-readable medium are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving an application-level schema defining constraints between related data in a source relational database amounts to gathering data and/or outputting data which cannot provide an inventive concept and the additional element of a memory, processor and/or non-transitory computer-readable medium amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d). Thus, the claim is not patent eligible.
Claims 2-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim 2 recites generating data from successive nodes in the graph. Claim 3 recites generating test data record-by-record while performing a random walk along a path of records ordered in accordance with the constraints described in the application-level schema. Claim 4 recites electing successive data from adjacent nodes in the graph subject to the constraints defined in the application-level schema. Claim 5 recites generating synthetic test data for different types of nodes in the graph. Claim 6 recites generating synthetic data for a parent node and multiple child nodes that depend from the parent node. Claim 7 recites generating the synthetic test data field values with a density that varies depending on node type. Claim 8 recites generating the synthetic test data field values with variable levels of randomness. Claim 9 recites generating the synthetic test data field values randomly. Claim 10 recites generating the synthetic test data field values based on statistics of the corresponding data field values in the source relational database. Claim 11 recites generating the synthetic test data field values based on data field values selected from a data backup comprising data field types corresponding to the data field types in the source relational database. Claim 12 recites generating the synthetic test data field values in quantities that vary depending on data field type. These claims/limitations encompass a human mind carrying out these functions through observation, evaluation judgement and/or opinion or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Claims 2-12 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites generating a mandatory parent record for a dependent record based on a determination that the dependent record exists without a parent record.
The limitation of generating a mandatory parent record for a dependent record based on a determination that the dependent record exists without a parent record, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating a mandatory parent record for a dependent record based on a determination that the dependent record exists without a parent record. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites generating a mandatory related record based on a determination that a mandatory parent record exists and linking the mandatory related record to the existing mandatory parent record.
The limitation of generating a mandatory related record based on a determination that a mandatory parent record exists, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating a mandatory related record based on a determination that a mandatory parent record exists. Similarly, the limitation of linking the mandatory related record to the existing mandatory parent record, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “linking” in the context of this claim encompasses the user manually linking the mandatory related record to the existing mandatory parent record. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites randomly generating one or more non-mandatory related records.
The limitation of randomly generating one or more non-mandatory related records, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “randomly generating” in the context of this claim encompasses the user manually randomly generating one or more non-mandatory related records. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites terminating the generating in response to a determination that a mandatory record has been processed and there is no other mandatory record to which the processed record is required to point.
The limitation of terminating the generating in response to a determination that a mandatory record has been processed and there is no other mandatory record to which the processed record is required to point, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “terminating” in the context of this claim encompasses the user manually terminating the generating in response to a determination that a mandatory record has been processed and there is no other mandatory record to which the processed record is required to point. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites terminating the generating in response to a determination that a total number of records has reached a target amount.
The limitation of terminating the generating in response to a determination that a total number of records has reached a target amount, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “terminating” in the context of this claim encompasses the user manually terminating the generating in response to a determination that a total number of records has reached a target amount. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites detecting a circular dependency between a first record and a second record and resolving the circular dependency by configuring the first record to point to the second record in the test computer system.
The limitation of detecting a circular dependency between a first record and a second record, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “detecting” in the context of this claim encompasses the user manually detecting a circular dependency between a first record and a second record. Similarly, the limitation of resolving the circular dependency by configuring the first record to point to the second record in the test computer system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “resolving” in the context of this claim encompasses the user manually resolving the circular dependency by configuring the first record to point to the second record in the test computer system. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – loading records into a test computer system in an order according to the random walk and a computer system. The “loading” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g).  The computer system is recited at a high-level of generality (i.e., a computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of loading records into a test computer system in an order according to the random walk amounts to gathering data and output or storing the data which cannot provide an inventive concept and the additional element of a computer system amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d).  Thus, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feynman (US 2010/0318481) in view Vasikarla (US 10,613,971) and in further view of Gouskova et al. (US 10,282,280).

With respect Claim 1, Feynman discloses:
	receiving an application-level schema defining constraints between related data in a source relational database, (receiving field profile/functional dependencies/preserving certain properties of the original values (application-level schema) of the data source (source relational database), Paragraph 33, lines 20-30; functional dependencies between fields (constraints), Paragraph 33, lines 20-30)
	generating, by the processor, synthetic test data corresponding to each of the
nodes traversed in the random walk, (test data values are generated based on a random selection using a statistical model such as the frequency at which a given value occurs in the test data corresponds to the probability assigned to that value by the model provided as input, Paragraph 34, lines 7-16) the synthetic test data comprising data values for respective fields of one or more objects defined in the application-level schema (generating test data for respective fields (object) according to the profile information, Paragraphs 30 and 31) based on one or more statistical models of the data represented by the nodes, subject to the constraints defined in the application-level schema. (using the profile information (application-level schema) to generate test data values for a number of records, Paragraph 32)
Feynman does not disclose:
performing, by a processor, a random walk over a graph of nodes representing the data in the source relational database such that from each node in the random walk, the processor moves to another node in the graph according to a specified probability distribution subject to the constraints defined in the application-level schema; 
However, Vasikarla discloses:
performing, by a processor, a random walk over a graph of nodes representing the data in the source relational database (generating test data entries from a random path (walk on a graph) through an application, Column 18, lines 15-18; a test case (random walk) can involve randomly selecting various fields/test data entries (nodes) from a database of test entries (source relational database), Column 7, lines 31-34) such that from each node in the random walk, the processor moves to another node in the graph according to the constraints defined in the application-level schema; (generating test data entries from a random path through an application (one node to another), Column 18, lines 15-18; a test case (path) can involve randomly selecting various fields/test data entries from a database of test entries (source relational database), Column 7, lines 31-34; test data entries are generated based on analysis of the fields such as field type/format (constraints defined in the application-level schema), Abstract, lines 5-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vasikarla into the teaching of Feynman to include performing, by a processor, a random walk over a graph of nodes representing the data in the source relational database such that from each node in the random walk, the processor moves to another node in the graph according to the constraints defined in the application-level schema in order to test a greater variety of paths/data than would be likely for data/paths manually entered by an application tester. (Vasikarla, Column 4, lines 3-7)
Feynman and Vasikarla do not disclose:
the processor moves to another node in the graph according to a specified probability distribution
However, Gouskova et al. disclose:
the processor moves to another node in the graph according to a specified probability distribution (each node has probability (specified probability distribution) from transitioning from one node to another when performing a random walk of a graph, Column 11, lines 45-49)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gouskova et a. into the teaching of Feynman and Vasikarla to include the processor moves to another node in the graph according to a specified probability distribution in order to test actions/nodes that have the highest probability of being performed.

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; Feynman and Gouskova et al. do not disclose: 
wherein performing the random walk comprises, by a processor, generating data from successive object nodes in the graph.
However, Vasikarla disclose:
wherein performing the random walk comprises, by a processor, generating data from successive object nodes in the graph. (generating test data entries from a random path (successive object nodes in the graph), Column 18, lines 15-18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vasikarla into the teaching of Feynman and Gouskova et al. to include wherein performing the random walk comprises, by a processor, generating data from successive object nodes in the graph in order to test a greater variety of paths/data than would be likely for data/paths manually entered by an application tester. (Vasikarla, Column 4, lines 3-7)

With respect to Claim 3, all the limitations of Claim 2 have been addressed above; Feynman and Gouskova et al. do not disclose:
wherein performing the random walk comprises generating test data record-by-record while performing a random walk along a path of records ordered in accordance with the constraints described in the application-level schema.
However, Vasikarla disclose:
wherein performing the random walk comprises generating test data record-by-record while performing a random walk along a path of records ordered in accordance with the constraints described in the application-level schema. (generating test data entries (record-by-record) from a random path through an application, Column 18, lines 15-18; a test case (path) can involve randomly selecting various fields/test data entries (record-by-record) from a database of test entries (source relational database), Column 7, lines 31-34; test data entries are generated based on analysis of the fields such as field type/format (constraints defined in the application-level schema), Abstract, lines 5-8; generating first/second test data entries (record-by-record) for a set of pages, Column 18, lines 1-30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vasikarla into the teaching of Feynman and Gouskova et al. to include wherein performing the random walk comprises generating test data record-by-record while performing a random walk along a path of records ordered in accordance with the constraints described in the application-level schema in order to test a greater variety of paths/data than would be likely for data/paths manually entered by an application tester. (Vasikarla, Column 4, lines 3-7)

With respect to Claim 4, all the limitations of Claim 2 have been addressed above; Feynman and Gouskova et al. do not disclose:
wherein performing the random walk comprises, by a processor, selecting successive data from adjacent nodes in the graph subject to the constraints defined in the application-level schema.
However, Vasikarla disclose:
wherein performing the random walk comprises, by a processor, selecting successive data from adjacent nodes in the graph subject to the constraints defined in the application-level schema. (generating test data entries from a random path (successive data from adjacent nodes in the graph), Column 18, lines 15-18; test data entries are generated based on analysis of the fields such as field type/format (constraints defined in the application-level schema), Abstract, lines 5-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vasikarla into the teaching of Feynman and Gouskova et al. to include wherein performing the random walk comprises, by a processor, selecting successive data from adjacent nodes in the graph subject to the constraints defined in the application-level schema in order to test a greater variety of paths/data than would be likely for data/paths manually entered by an application tester. (Vasikarla, Column 4, lines 3-7)

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; Feynman and Gouskova et al. do not disclose:
wherein the generating comprises, by a processor, generating synthetic test data for different types of nodes in the graph.
However, Vasikarla disclose:
wherein the generating comprises, by a processor, generating synthetic test data for different types of nodes in the graph. (determining a field type associated with a field, determines a field data format  based on the field type (different type of node in the graph) of the field and generate a test data entry based on the field data format, Column 1, lines 45-48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vasikarla into the teaching of Feynman and Gouskova et al. to include wherein the generating comprises, by a processor, generating synthetic test data for different types of nodes in the graph in order to test a greater variety of paths/data than would be likely for data/paths manually entered by an application tester. (Vasikarla, Column 4, lines 3-7)

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; Feynman and Gouskova et al. do not disclose:
wherein the generating comprises, by a processor, generating the synthetic test data field values with a density that varies depending on node type.
However, Vasikarla disclose:
wherein the generating comprises, by a processor, generating the synthetic test data field values with a density that varies depending on node type. (depending on the data field type, (i.e. language/nationality/type of application) (node type) various fields may be left blank or populated as needed (density that varies depending on node type), Columns 6 and 7, lines 49-67 and 1-3 respectively)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vasikarla into the teaching of Feynman and Gouskova et al. to include wherein the generating comprises, by a processor, generating the synthetic test data field values with a density that varies depending on node type in order to test a greater variety of paths/data than would be likely for data/paths manually entered by an application tester. (Vasikarla, Column 4, lines 3-7)

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; Feynman and Gouskova et al. do not disclose:
wherein the generating comprises, by a processor, generating the synthetic test data field values with variable levels of randomness. 
However, Vasikarla disclose:
wherein the generating comprises, by a processor, generating the synthetic test data field values with variable levels of randomness. (test data values (synthetic test data field values) are generated at least in part based on random selection (e.g. using a pseudorandom number generator) (variable levels of randomness), Paragraph 34, lines 7-9; test data can be generated randomly but in such a way that various characteristics of an original set of production data can be replicated (variable levels of randomness) to provide for more realistic testing, Paragraph 21, lines 1-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vasikarla into the teaching of Feynman and Gouskova et al. to include wherein the generating comprises, by a processor, generating the synthetic test data field values with variable levels of randomness in order to test a greater variety of paths/data than would be likely for data/paths manually entered by an application tester. (Vasikarla, Column 4, lines 3-7)

With respect to Claim 9, all the limitations of Claim 8 have been addressed above; Feynman and Gouskova et al. do not disclose:
wherein the generating comprises, by a processor, generating the synthetic test data field values randomly.
However, Vasikarla disclose:
wherein the generating comprises, by a processor, generating the synthetic test data field values randomly. (test data values (synthetic test data field values) are generated at least in part based on random selection (e.g. using a pseudorandom number generator), Paragraph 34, lines 7-9; test data can be generated randomly but in such a way that various characteristics of an original set of production data can be replicated to provide for more realistic testing, Paragraph 21, lines 1-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vasikarla into the teaching of Feynman and Gouskova et al. to include wherein the generating comprises, by a processor, generating the synthetic test data field values randomly in order to test a greater variety of paths/data than would be likely for data/paths manually entered by an application tester. (Vasikarla, Column 4, lines 3-7)

With respect to Claim 10, all the limitations of Claim 8 have been addressed above; Feynman and Gouskova et al. do not disclose:
wherein the generating comprises, by a processor, generating the synthetic test data field values based on statistics of the corresponding data field values in the source relational database.
However, Vasikarla disclose:
wherein the generating comprises, by a processor, generating the synthetic test data field values based on statistics of the corresponding data field values in the source relational database. (test data can be generated randomly but in such a way that various characteristics such as statistical properties of an original set of production data (source relational database) can be replicated to provide for more realistic testing, Paragraph 21, lines 1-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vasikarla into the teaching of Feynman and Gouskova et al. to include wherein the generating comprises, by a processor, generating the synthetic test data field values based on statistics of the corresponding data field values in the source relational database in order to test a greater variety of paths/data than would be likely for data/paths manually entered by an application tester. (Vasikarla, Column 4, lines 3-7)

With respect to Claim 12, all the limitations of Claim 8 have been addressed above; Feynman and Gouskova et al. do not disclose:
wherein the generating comprises, by a processor, generating the synthetic test data field values in quantities that vary depending on data field type.
However, Vasikarla disclose:
wherein the generating comprises, by a processor, generating the synthetic test data field values in quantities that vary depending on data field type. (depending on the data field type, (i.e. language/nationality/type of application) various fields may be left blank or populated as needed (generating synthetic test data filed values in quantities that vary), Columns 6 and 7, lines 49-67 and 1-3 respectively)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vasikarla into the teaching of Feynman and Gouskova et al. to include wherein the generating comprises, by a processor, generating the synthetic test data field values in quantities that vary depending on data field type in order to test a greater variety of paths/data than would be likely for data/paths manually entered by an application tester. (Vasikarla, Column 4, lines 3-7)

With respect to Claim 17, all the limitations of Claim 1 have been addressed above; and Feynman further disclose:
further comprising, by a processor, terminating the generating in response to a determination that a total number of records has reached a target amount. (the number of test data values to be generated for a given field (total number of records) can be selected to match the total number of records in the profiled dataset from the original data source (target amount), Paragraph 32, lines 8-11)

Claim 19 is a system claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claim 20 is a computer program product claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feynman (US 2010/0318481) in view Vasikarla (US 10,613,971) in view of Gouskova et al. (US 10,282,280) and in further view of Thulasidasan et al. (US 8,649,995).

With respect to Claim 6, all the limitations of Claim 5 have been addressed above; and Feynman, Vasikarla and Gouskova et al. further disclose:
wherein the generating comprises, by a processor, generating synthetic data for a parent node and [a] child node that depend from the parent node. (Vasikarla, generating dependent test data entry for a dependent field (child node) based a preceding field (parent node), Columns 8 and 18, lines 40-56 and 38-49 respectively)
Feynman, Vasikarla and Gouskova et al. do not disclose:
multiple child nodes that depend from the parent node
However, Thulasidasan et al. disclose:
multiple child nodes that depend from the parent node (two or more fields (EMPHASIS ADDED) identified as having a dependent relationship with at least one another (multiple child nodes), Abstract, lines 7-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Thulasidasan et al. into the teaching of Feynman, Vasikarla and Gouskova et al. to include multiple child nodes that depend from the parent node in order to have multiple data fields that dependent or populate based on data in another data field.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feynman (US 2010/0318481) in view Vasikarla (US 10,613,971) in view of Gouskova et al. (US 10,282,280) and in further view of Jain et al. (US 2017/0168885).

With respect to Claim 11, all the limitations of Claim 8 have been addressed above; and Feynman, Vasikarla and Gouskova et al. further disclose:
wherein the generating comprises, by a processor, generating the synthetic test data field values based on data field values selected from [data] comprising data field types corresponding to the data field types in the source relational database. (Vasikarla, test data can be generated randomly but in such a way that various characteristics (data field types) such as statistical properties of an original set of production data (source relational database) can be replicated to provide for more realistic testing, Paragraph 21, lines 1-10)
Feynman, Vasikarla and Gouskova et al. do not disclose:
generating the synthetic test data field values based on data field values selected from a data backup
However, Jain et al. disclose:
generating the synthetic test data field values based on data field values selected from a data backup (generating test data based on historical sensor data (data backup), Paragraph 22, lines 1-3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jain et al. into the teaching of Feynman, Vasikarla and Gouskova et al. to include generating the synthetic test data field values based on data field values selected from a data backup in order to generate more realistic data. (Jain et al., Paragraph 33, lines 9-10)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feynman (US 2010/0318481) in view Vasikarla (US 10,613,971) in view of Gouskova et al. (US 10,282,280) and in further view of Bergman et al. (US 2010/0169859).

With respect to Claim 13, all the limitations of Claim 1 have been addressed above; and Feynman, Vasikarla and Gouskova et al. do not disclose:
further comprising generating a mandatory parent record for a dependent record based on a determination that the dependent record exists without a parent record.
However, Bergman et al. disclose:
further comprising generating a mandatory parent record for a dependent record based on a determination that the dependent record exists without a parent record. (defining parent/child relationships which determine whether or not a child record is required to have a parent record, an individual line item (child record) cannot be independently without first linking (generating a mandatory parent record) to it, Paragraph 35)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bergman et al. into the teaching of Feynman, Vasikarla and Gouskova et al. to include generating a mandatory parent record for a dependent record based on a determination that the dependent record exists without a parent record in order to allow for parent/child relationships that indicate whether or not a child record is required to have a parent record before submission is allowed. (Bergman et al., Paragraph 35)

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feynman (US 2010/0318481) in view Vasikarla (US 10,613,971) in view of Gouskova et al. (US 10,282,280) and in further view of Zhang et al. (US 2009/0319832).

With respect to Claim 14, all the limitations of Claim 1 have been addressed above; and Feynman, Vasikarla and Gouskova et al. further disclose:
further comprising, by a processor:
generating a related record based on a determination that a parent record exists in the synthetic test data; (Vasikarla, generating dependent test data entry for a dependent field (related record) based a preceding field (parent record), Columns 8 and 18, lines 40-56 and 38-49 respectively)
and linking the related record to the existing parent record. (Vasikarla, generating (linking) dependent test data entry for a dependent field (related record) based a preceding field (parent record), Columns 8 and 18, lines 40-56 and 38-49 respectively)
Feynman, Vasikarla and Gouskova et al. do not explicitly disclose:
records are mandatory 
However, Zhang et al. disclose:
records can be mandatory or not mandatory (fields (records) can be either required or not required, Paragraph 33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bergman et al. into the teaching of Feynman, Vasikarla and Gouskova et al. to include mandatory records in order to ensure that all required records/fields have been generated for proper and thorough testing.

With respect to Claim 15, all the limitations of Claim 1 have been addressed above; and Feynman, Vasikarla and Gouskova et al. further disclose:
further comprising, by a processor, randomly generating one or more related records. (Vasikarla, generating dependent test data entry for a dependent field (related record) based a preceding field (parent record), Columns 8 and 18, lines 40-56 and 38-49 respectively; generated test data entries may be random or pseudo-random, Column 4, lines 1-4)
Feynman, Vasikarla and Gouskova et al. do not explicitly disclose:
records are non-mandatory 
However, Zhang et al. disclose:
records can be mandatory or not mandatory (fields (records) can be either required or not required, Paragraph 33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhang et al. into the teaching of Feynman, Vasikarla and Gouskova et al. to include non-mandatory records in order to ensure that all not-required records/fields have been generated for proper and thorough testing because those not-required records/fields could uncover errors/bugs during testing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Feynman (US 2010/0318481) in view Vasikarla (US 10,613,971) in view of Gouskova et al. (US 10,282,280) and in further view of Raghavan et al. (US 2018/0210821).

With respect to Claim 16, all the limitations of Claim 1 have been addressed above; and Feynman, Vasikarla and Gouskova et al. do not disclose:
further comprising, by a processor, terminating the generating in response to a determination that a mandatory record has been processed and there is no other mandatory record to which the processed record is required to point.
However, Raghavan et al. disclose:
further comprising, by a processor, terminating the generating in response to a determination that a mandatory record has been processed and there is no other mandatory record to which the processed record is required to point. (test data query requires 10 records (mandatory records) but there are only 5 records, generating the missing required records as needed, Paragraphs 53-59)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Raghavan et al. into the teaching of Feynman, Vasikarla and Gouskova et al. to include terminating the generating in response to a determination that a mandatory record has been processed and there is no other mandatory record to which the processed record is required to point in order to ensure the correct number of required records of test data have been generated. (Raghavan et al., Paragraph 53, lines 1-6)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Feynman (US 2010/0318481) in view Vasikarla (US 10,613,971) in view of Gouskova et al. (US 10,282,280) and in further view of Wookey (US 7,865,874).

With respect to Claim 18, all the limitations of Claim 1 have been addressed above; and Feynman, Vasikarla and Gouskova et al. further disclose:
further comprising, by a processor: loading records into a test computer system in an order according to the random walk; (Vasikarla, generating test data entries from a random path (random walk) through an application, Column 18, lines 15-18; entering (loading) the test data entries into the fillable form field, Column 18, lines 20-24)
Feynman, Vasikarla and Gouskova et al. do not disclose:
detecting a circular dependency between a first record and a second record; 
and resolving the circular dependency by configuring the first record to point to the second record in the test computer system.
However, Wookey discloses:
detecting a circular dependency between a first record and a second record; (detecting circular dependencies between data/dependencies, Column 3, lines 35-36)
and resolving the circular dependency by configuring the first record to point to the second record in the test computer system. (breaking the circular dependency by removing a dependency from the dependency model based on an assigned weight (first record to point to the second record), Column 3, lines 36-39)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wookey into the teaching of Feynman, Vasikarla and Gouskova et al. to include detecting a circular dependency between a first record and a second record and resolving the circular dependency by configuring the first record to point to the second record in the test computer system in order to resolve circular dependency conflicts between data which can cause problems during execution/testing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujikawa et al. (US 7,107,182) discloses generating test data used for software function tests.
Patwardhan et al. (US 2013/0139003) discloses generating test data.
Leizerovich et al. (US 2014/0007056) discloses generating metadata-based test data generation.
Wei (US 10,255,152) discloses generating test data.
Yan et al. (US 8,838,512) discloses random walk including probabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
November 1, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191